Filed 5/3/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 84







Art Tibor, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110313







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable William W. McLees, Judge.



AFFIRMED.



Per Curiam.



Thomas Myron Jackson, 418 East Rosser Avenue, Suite 320, Bismarck, N.D. 58501, for petitioner and appellant.



Nathan Kirke Madden, Assistant State’s Attorney, P.O. Box 2047, Williston, N.D. 58802, for respondent and appellee.

Tibor v. State

No. 20110313



Per Curiam.

[¶1]	Art Tibor appealed from a district court order dismissing his application for post-conviction relief.  In 2006, Tibor was convicted of gross sexual imposition, and this Court affirmed in 
State v. Tibor
, 2007 ND 146, 738 N.W.2d 492.  Tibor subsequently filed a motion for new trial, which the district court denied.  This Court summarily affirmed in 
State v. Tibor
, 2010 ND 71, 789 N.W.2d 731.  On appeal, Tibor argues that the district court erred when it proceeded with a hearing on the State’s motion to dismiss his post-conviction relief application without Tibor having an opportunity to be present and participate in the hearing and without having given notice.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(4) and (6).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom